22. E-Justice (
- After the vote:
(DE) Mr President, I refer to the relevant rule of the Rules of Procedure. A few months ago, we voted on the Bauer report, and afterwards I wrote seeking clarification of how we should be voting on amendments to reports.
There is no doubt that we need a qualified majority in the final vote if we are to call on the Commission to take legislative action, but I fail to see why we also need a qualified majority beforehand for amendments. Unfortunately, I have yet to receive a reply.
We have now had another such report on the agenda. I would be grateful if the services could clarify this.
Mr Caspary, I have just been informed that a reply regarding the Bauer report is on its way to you. I hope that it will reach you before Christmas.